DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species C in the reply filed on 12/2/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/23/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: The continuity data in paragraph [0001] should be updated to indicate that US App. No. 15/996,010 is now US Patent No. 11,000,688.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the external device" in the claim.  There is insufficient antecedent basis for this limitation in the claim, as the claim only previously recited “an external controller.” For examination purposes, it is assumed that the external device is the same as the external controller, but correction is necessary. Claims 2-9 depend on claim 1 and are indefinite based on their association.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. (US 2011/0106213, hereinafter Davis).
Regarding claim 1, Davis discloses a method for using an external controller 40 for an implantable stimulator device (“IMD”) 34 with a rechargeable battery 54 (par. 0043, 0051, 0071, figures 2-3). A user interface is provided on the external controller to allow a patient to program the IMD with a stimulation program (par. 0077). Information regarding the charging or use of the battery is stored at the external controller so that, based on the stimulation program and the information, a charging frequency 1010 for the battery can be estimated and displayed (figures 8-11 and par. 0095 and 0121).
Regarding claims 2-4 and 6-7, the information sent to the external controller is the actual measured charge/current ampitude depletion from the battery used to provide stimulation (par. 0073-0074).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Bennett et al.  (US 8,585,604, hereinafter Bennett) or Crowder et al. (US 2013/0172774, hereinafter Crowder).
Davis, as described above, discloses the applicant’s basic invention, including sensing information from an implantable device. However, Davis is silent as to time stamping the collected information. However, time stamping collected information is notoriously old and well known in the medical arts, as evidenced by both Bennett (Col. 12, line 55-Col. 13, line 10) and Crowder (par. 0096). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Davis to time stamp the collected information, as taught by both Bennett and Crowder, as time stamping allows for the information to be reviewed later for accuracy and cross-correlation with other events, leading to more accurate data analysis and higher data dependability.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Rondoni et al. (US 2009/0276015, hereinafter Rondoni).
Davis, as described above, discloses the applicant’s basic invention, including displaying information related to charging on a user interface of an external controller. However, Davis is silent as to displaying a charging duration in addition to a charging frequency. However, Rondoni discloses that a charging duration for an implantable battery can be displayed to a user (figure 7 and par. 0054). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Davis to also display a charging duration for an implantable battery as taught by Rondoni in order for the user to plan their schedule around the time needed (par. 0036-0037).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 7,177,690 and US 8,193,766.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792